IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                        __________________

                            No. 97-11248
                        Conference Calendar
                         __________________


CHARLES BRADEN,

                                     Plaintiff-Appellant,

versus

VICTOR RODRIGUEZ ET AL.,

                                     Defendants-Appellees.



                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 4:97-CV-901-A
                       - - - - - - - - - -
                          April 8, 1998

Before JOLLY, JONES, and DUHÉ, Circuit Judges.

PER CURIAM:*

     Texas prisoner Charles Braden, #725589, appeals from the

dismissal of his civil rights complaint for lack of standing.

Because Braden fails to demonstrate that he will sustain an

immediate injury, his suit is not yet ripe for review.   See Cinel

v. Connick, 15 F.3d 1338, 1341 (5th Cir. 1994).




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 97-11248
                                 -2-

     Braden’s appeal is without merit and therefore frivolous.

See Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983).

Because the appeal is frivolous, it is DISMISSED.    See

5TH CIR. R. 42.2.   We caution Braden that any additional frivolous

appeals filed by him or on his behalf will invite the imposition

of sanctions.   To avoid sanctions, Braden is further cautioned to

review any pending appeals to ensure that they do not raise

arguments that are frivolous.

     APPEAL DISMISSED; SANCTION WARNING ISSUED.